Matter of Lynn v Barrett (2016 NY Slip Op 02594)





Matter of Lynn v Barrett


2016 NY Slip Op 02594


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Tom, J.P., Friedman, Richter, Gische, Gesmer, JJ.


745 51/16 -691

[*1]In re Christopher Lynn on Behalf of Dramanne Douombia, Petitioner,
vJustice Steven Barrett, Respondent.


Christopher Lynn, Long Island City, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Lisa E. Fleischmann of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 5, 2016
CLERK